DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations:
“an inlet hole connected to the water outlet of the transmission assembly” (Claim 11)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-11, and 13-20 are objected to because of the following informalities:  
Claims 2 and 13 state: “a water inlet and a water outlet both for water passing to dissipate heat generated by the transmission mechanism.” Should be changed to state:--a water inlet and a water outlet both for water passing through to dissipate heat generated by the transmission mechanism.--
Claim 6 and 17 state: “a first and second end covers respectively disposed on two opposite end of the main body portion,” should be changed to state: --a first end cover and a second end cover respectively disposed on two opposite ends of the main body portion,--
Claim 6 and 17 state: “for water passing to” should be changed to state: --for the water passing through to--
Claims 7 and 18 state: “a first water channel for water passing,” should be changed to state: --a first water channel for the water passing through,--.  
Claim 10 Line 2-3 states: “for the water uniformly passing the second water channel” should be changed to state: --for the water uniformly passing through the second water channel--
Claim 11 Line 5-6 states: “a pump water passage both communicating with the inlet and outlet holes.” should be changed to state: --a pump water passage [[both]] communicating with both the inlet and outlet holes.--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 11-14 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Brandt USPN 5250863.

    PNG
    media_image1.png
    985
    1082
    media_image1.png
    Greyscale
 Annotated Figure 2 of Brandt USPN 5250863 (Attached Figure 1)

Regarding Claims 1 & 12: Brandt USPN 5250863 discloses all of the claimed limitations including: a motor (motor inside housing 2, additionally the motor is defined by the sum of its parts); a transmission assembly (the transmission assembly is defined by the sum of its parts, additionally see Annotated Figure 2 of Brandt USPN 5250863 (Attached Figure 1) above; rotational motion of the motor is delivered (i.e. transmitted) through the transmission assembly to the impeller) driven by the motor (the transmission mechanism of the transmission assembly is driven by the shaft of the motor) and including a sealing portion (Attached Figure 1, the indicated vertical portion creates a seal with element 1 to define a fluid chamber), a transmission mechanism (Attached Figure 1) received in the sealing portion (the sealing portion surrounds the transmission mechanism as seen in Attached Figure 1; thus the transmission mechanism is received in the sealing portion) and a heat dissipating portion (Attached Figure 1) connected to the sealing portion (the heat dissipating portion is connected with the sealing portion as seen in Attached Figure 1) for transferring heat with the sealing portion(the sealing portion and the heat dissipation are physically connected together thus heat is able to conduct (i.e. be transferred) through the two claimed elements; the sealing portion and the heat dissipating portion also define a chamber which cooling fluid can flow through (Column 3 Line 5-29), on the other side of the heat dissipation portion pumped fluid is displaced by vanes 5, thus the heat dissipation portion acts to transfer heat from the chamber containing the cooling fluid to the pumped fluid); and a water pump (4,5,6, additionally the pump is defined by the sum of its parts; the pump in the prior art of Brandt is disclosed as moving cooling fluid (with ancillary vanes 6) and fluid in general with vanes 5 through pump housing 1, but would also be structurally capable of pumping water as the cooling fluid pumped by vanes 6 and/or as the general fluid pumped with vanes 5, especially as it discloses that the electric motor is water-proof (Column 2 Line 9-17); further it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus”. See MPEP 2114.) connected to the transmission assembly (impeller 4 is driven by the motor via the transmission mechanism of the transmission assembly).
Further Regarding Claim 12: A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951 ). In this case, "A high-pressure cleaning apparatus comprising a pump assembly, the pump assembly including:" is a recitation as to the intended use of the claimed structure and therefore not accorded any patentable weight.
Regarding Claims 2 & 13: Brandt USPN 5250863 does disclose the limitations: wherein the heat dissipating portion has a water inlet (i.e. cooling fluid inlet, Attached Figure 1) and a water outlet (i.e. cooling fluid outlet, Attached Figure 1) both for water passing through (as seen in the Figures, cooling fluid passes through the indicated inlet and outlet, Additionally, as discussed in the rejection above, the prior art is structurally capable of using water as the cooling fluid) to dissipate heat generated by the transmission mechanism (as seen in the Figures the cooling fluid flows around the transmission mechanism, thus the cooling fluid would be able to dissipate heat generated by the transfer mechanism as claimed, MPEP 2114).
Regarding Claims 3 & 14: Brandt USPN 5250863 does disclose the limitations: wherein a water passage (i.e. fluid passage, Attached Figure 1) is formed between the water inlet and the water outlet (Attached Figure 1), and wherein a transmission assembly water flow passage (i.e. transmission assembly fluid flow passage, Attached Figure 1) is formed together by the water inlet, the water outlet and the water passage (Attached Figure 1, as seen in the Figures, cooling fluid passes through the indicated inlet, fluid passage and outlet, Additionally, as discussed in the rejection above, the prior art is structurally capable of using water as the cooling fluid, MPEP 2114).

    PNG
    media_image2.png
    1086
    1183
    media_image2.png
    Greyscale
 Annotated Figure 2 of Brandt USPN 5250863 (Attached Figure 2)
Regarding Claims 6 & 17: Brandt USPN 5250863 does disclose the limitations: wherein the motor (motor inside housing 2, additionally the motor is defined by the sum of its parts) comprises a main body portion 11, a first end cover (see Annotated Figure 2 of Brandt USPN 5250863 (Attached Figure 2) above) and a second end cover (Attached Figure 2) respectively disposed on two opposite end of the main body portion (as seen in Figure 2 and Attached Figure 2, the first end cover is disposed on a bottom end of element 11 and the second end cover is disposed on a top end of element 11; the top end and the bottom end are opposite each other), and wherein the motor has a motor water passage (i.e. motor fluid passage) for the water passing through to dissipate heat (as seen in the Figures, the cooling fluid passes through the indicated motor fluid passage, Additionally, as discussed in the rejection above, the prior art is structurally capable of using water as the cooling fluid, and the cooling fluid flows through element 9 to remove heat from the motor Column 2 Line 55-61).
Regarding Claims 7 & 18: Brandt USPN 5250863 does disclose the limitations: wherein the first end cover defines a first water channel (i.e. first fluid channel, Attached Figure 2) for the water passing through, and wherein the main body portion 11 defines a second water channel (i.e. second fluid channel, Attached Figure 2) fluidly communicating with the first water channel (i.e. communicating via conduit 7), and wherein the second end cover defines a third water channel (i.e. third fluid channel, Attached Figure 2; the cup shaped structure of the second end cover defines an annular third fluid channel near the top of the second end cover in Attached Figure 2) fluidly communicating with the second water channel (as seen in Figure 2 and Attached Figure 2, the cooling fluid from the second fluid channel is able to communicate with the space defined by the annular third fluid channel, Additionally, as discussed in the rejection above, the prior art is structurally capable of using water as the cooling fluid, and the cooling fluid flows through the first fluid channel, the second fluid channel and the third fluid channel as seen by the arrows illustrating the fluid flow in the Figures).
Regarding Claims 8 & 19: Brandt USPN 5250863 does disclose the limitations: wherein a motor water channel (i.e. motor fluid channel, Attached Figure 2) is formed by the first water channel, the second water channel and the third water channel (Attached Figure 2, Additionally, as discussed in the rejection above, the prior art is structurally capable of using water as the cooling fluid).
Regarding Claim 11: Brandt USPN 5250863 does disclose the limitations: wherein the water pump (4,5,6, additionally the pump is defined by the sum of its parts) comprises a pump body 4 and a water outlet body (i.e. fluid outlet body 1, Attached Figure 2) connected to the pump body (Attached Figure 2), and wherein the pump body has an inlet hole (Attached Figure 2) connected to the water outlet (i.e. thermally connected via the material of elements 4,5,6, and the cooling fluid to the cooling fluid outlet) of the transmission assembly (Attached Figure 1) and an outlet hole (Attached Figure 2) communicating with the water outlet body (the outlet hole in Attached Figure 2 communicates with interior surfaces of the fluid outlet body), and wherein the pump body 4 defines a pump water passage (i.e. pump fluid passage, Attached Figure 2) communicating with both the inlet and outlet holes (as seen in Attached Figure 2, pumped fluid passage communicates with both the inlet hole and the outlet hole, Additionally, as discussed in the rejection above, the prior art is structurally capable of using water as the fluid pumped with vanes 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 & 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandt USPN 5250863 as applied to claims 3 & 14 above, and further in view of Yang US 2010/0018672.
Regarding Claims 4 & 15: Brandt USPN 5250863 discloses in the above mentioned Figures and Specifications the limitations set forth in claims 3 & 14 respectively. Additionally, Brandt USPN 5250863 discloses the limitations: wherein the water outlet (i.e. cooling fluid outlet, Attached Figure 1) is connected to the water pump (the cooling fluid outlet (e.g. water outlet) is thermally connected via the cooling fluid (e.g. water) and the material of elements 4,5,6 of the pump (e.g. water pump)). 
Brandt USPN 5250863 is silent regarding the limitations: wherein a plurality of metal heat dissipating ribs are disposed in the water passage. 
However Yang US 2010/0018672 does disclose the limitations: a tubular fluid channel (100 Figure 5-6) the tubular fluid channel having an inlet port 101 and an outlet port 101’; the tubular fluid channel 100 being made of a thermal conducting structure (1000, ¶0022), wherein for promoting the performance of transferring thermal energy of fluid inside the tubular channel a plurality of metal heat dissipating ribs (i.e. thermal conducting fins 106) are disposed inside the interior of the tubular fluid channel (¶0026, Figures 5-6). 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid passage and the unknown material for the heat dissipating portion of Brandt USPN 5250863 with the thermal conducting fins 106 extending inside the tubular fluid channel 100, and the thermally conductive material (e.g. cast iron, aluminum, copper, stainless steel) of Yang US 2010/0018672 in order to promote the performance of thermal energy transfer through the tubular channel (¶0026) and/or to make the structure more favorable for thermal energy transfer (¶0030).
Regarding Claims 5 & 16: Brandt USPN 5250863 as modified by Yang US 2010/0018672 does disclose the limitations: wherein the water passage is configured with an annular shape (Brandt -  the fluid passage (i.e. water passage) is defined between the back annular surface of element 4, the front planar surface of the heat dissipating portion, and the cylindrical extension of the impeller forming a radial inner periphery of the fluid passage; thus the fluid passage (i.e. water passage) is configured with an annular shape), and wherein the metal heat dissipating ribs (Yang - thermal conducting fins 106) are uniformly distributed in the water passage (in the combination of Brandt and Yang, the ribs 106 of Yang are uniformly distributed in the fluid passage of Brandt in the same manner as illustrated in conduit 100 of Figure 6 of Yang).
Claims 1-2, 6-9, 11-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemiec USPN 5181837 in view of Takura USPN 6554584.

    PNG
    media_image3.png
    764
    1028
    media_image3.png
    Greyscale
 Annotated Figure 3 of Niemiec USPN 5181837 (Attached Figure 3)

Regarding Claims 1-2 & 12-13: Niemiec USPN 5181837 discloses the limitations: 
a motor (14,15, additionally the motor is defined by the sum of its parts); a transmission assembly (the transmission assembly is defined by the sum of its parts, additionally see Annotated Figure 3 of Niemiec USPN 5181837 (Attached Figure 3) above) driven by the motor (the transmission mechanism of the transmission assembly is driven by the shaft of the motor) and including a sealing portion (Attached Figure 3), a transmission mechanism (Attached Figure 3) received in the sealing portion (the sealing portion surrounds the transmission mechanism as seen in Attached Figure 3; thus the transmission mechanism is received in the sealing portion) and a heat dissipating portion (Attached Figure 3) connected to the sealing portion (the heat dissipating portion is connected in sealing engagement with the sealing portion (i.e. O-ring gasket) in Attached Figure 3) for transferring heat with the sealing portion (the sealing portion and the heat dissipation portion together (i.e. with each other) define a chamber which cooling fluid can flow through (as seen by arrows in Figure 3) as the cooling fluid travels to pump 21, additionally by virtue of the cooling fluid being in contact with the material of the heat dissipating portion, the heat dissipating portion is able to dissipate heat from the cooling fluid to the ambient air surrounding the apparatus by way of conduction); and a fluid pump (fluid pump - vane pump 21, Column 3 Line 3-15, additionally, the pump is defined by the sum of its parts) connected to the transmission assembly (as seen in Figure 3); 
wherein the heat dissipating portion has a fluid inlet (i.e. fluid inlet, Attached Figure 3) and a fluid outlet (i.e. fluid outlet, Attached Figure 3) both for fluid passing through (as seen in Figure 3, Attached Figure 3) to dissipate heat generated by the transmission mechanism (as seen in the Figures the cooling fluid flows around the transmission mechanism, thus the cooling fluid would be able to dissipate heat generated by the transfer mechanism as claimed, MPEP 2114). Niemiec USPN 5181837 discloses that the fluid passing through the motor and being pumped is hydraulic fluid, additionally while the vane pump would certainly be able to pump water, it is unclear if the stator of the motor would function with water passing through and around it. Additionally, absent the questions surrounding the stator operation with water, regarding the other structure in the claims, it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  A “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus”. See MPEP 2114. Thus Niemiec USPN 5181837 is silent regarding the limitations: water is the cooling fluid.
However, Takura USPN 6554584 does disclose the limitations: 
a motor (the motor is defined by the sum of its parts) having a stator 3 with a stator core 9 and coils 10; a rotor 4 at an inner diameter of the stator (as seen in the Figures, Column 2 Line 40 56), wherein the stator is processed by molding insulating resin 11 about the stator (Column 2 Line 44-64).
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator 14 of Niemiec USPN 5181837 with the stator 3 encapsulated with resin 11 of Takura USPN 6554584 in order to water-proof the motor so it can be used to move water therethrough (Column 2 Line 61-64, Column 4 Line 21-26, Abstract).
Further Regarding Claim 12: A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951 ). In this case, "A high-pressure cleaning apparatus comprising a pump assembly, the pump assembly including:" is a recitation as to the intended use of the claimed structure and therefore not accorded any patentable weight.
Regarding Claims 6 & 17: Niemiec USPN 5181837 as modified by Takura USPN 6554584 does disclose the limitations: wherein the motor comprises a main body portion (Niemiec -11), a first end cover (Niemiec - Attached Figure 3) and second end cover (Niemiec - Attached Figure 3) respectively disposed on two opposite ends (Niemiec  - i.e. left end and right end) of the main body portion, and wherein the motor has a motor water passage (Niemiec - 25 | when Niemiec is modified by Takura the motor is waterproof and able to transport water therethrough) for water passing to dissipate heat (Niemiec - i.e. to dissipate heat from rotor 15).
Regarding Claims 7 & 18: Niemiec USPN 5181837 as modified by Takura USPN 6554584 does disclose the limitations: wherein the first end cover defines a first water channel (Niemiec - Attached Figure 3 | when Niemiec is modified by Takura the motor is waterproof and able to transport water therethrough) for water passing through, and wherein the main body portion (Niemiec -11) defines a second water channel (Niemiec - Attached Figure 3) fluidly communicating with the first water channel (Niemiec - as seen in Attached Figure 3), and wherein the second end cover (Niemiec -Attached Figure 3) defines a third water channel (Niemiec - Attached Figure 3) fluidly communicating with the second water channel (Niemiec - as seen in Attached Figure 3).
Regarding Claims 8 & 19: Niemiec USPN 5181837 as modified by Takura USPN 6554584 does disclose the limitations: wherein a motor water channel (Niemiec - Attached Figure 3 | when Niemiec is modified by Takura the motor is waterproof and able to transport water therethrough) is formed by the first water channel, the second water channel and the third water channel (Niemiec - Attached Figure 3).
Regarding Claims 9 & 20: Niemiec USPN 5181837 as modified by Takura USPN 6554584 does disclose the limitations: wherein the first end cover defines a water inlet connector (Niemiec - Attached Figure 3 | when Niemiec is modified by Takura the motor is waterproof and able to transport water therethrough) communicating with the first water channel (Niemiec - Attached Figure 3), and wherein the second end cover defines a water outlet connector (Niemiec - Attached Figure 3) communicating with the third water channel (Niemiec - Attached Figure 3) and engaging with the water inlet of the heat dissipating portion (Niemiec - Attached Figure 3, i.e. fluidly engaging with the inlet of the heat dissipating portion).
Regarding Claim 11: Niemiec USPN 5181837 as modified by Takura USPN 6554584 does disclose the limitations: wherein the water pump (Niemiec - 21 | when Niemiec is modified by Takura the motor is waterproof and able to transport water therethrough such that pump can pump water supplied to it via the motor; additionally it is noted that the pump is defined by the sum of its parts) comprises a pump body (Niemiec - 21) and a water outlet body (Niemiec - Attached Figure 3) connected to the pump body (as seen in Figure 3 and what is illustrated in Figure 1, the pump body is connected to the structure which has the outlet hole; also see Attached Figure 3), and wherein the pump body has an inlet hole (Niemiec - Attached Figure 3) connected to the water outlet of the transmission assembly (Niemiec - Attached Figure 3) and an outlet hole (Niemiec - Attached Figure 3) communicating with the water outlet body (Niemiec - Attached Figure 3), and wherein the pump body defines a pump water passage (i.e. fluid passage illustrated in Figure 1 that is generally indicated by element 22 in Figure 1) communicating with both the inlet and outlet holes (Niemiec - Attached Figure 3, i.e. communicating with both the inlet hole and the outlet hole).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niemiec USPN 5181837 in view of Takura USPN 6554584 as applied to claim 7 above, and further in view of Yang US 2010/0018672.
Regarding Claim 10: Niemiec USPN 5181837 as modified by Takura USPN 6554584 does disclose the limitations: wherein at least two water baffle plates (Niemiec - Attached Figure 3 | when Niemiec is modified by Takura the motor is waterproof and able to transport water therethrough) are disposed in the first water channel (Niemiec - Attached Figure 3) for the water uniformly passing the second water channel (Niemiec - Attached Figure 3, additionally, as seen in Figure 4, there are four separate conduits for the cooling fluid to pass through, the baffle plates divide the flow of water between the four separate conduits (i.e. allow for uniform passing of the fluid); where the four separate conduits define the second fluid channel), and wherein the second water channel is divided into a plurality of sub-channels (Niemiec - each of the four separate conduits illustrated in Figure 4 constitutes a sub-channel) which are uniformly distributed along a circumferential direction of the main body portion (Niemiec - as seen in Figure 4 the four sub-channels are evenly spaced (i.e. uniformly distributed) along a circumferential direction of main body portion 11). Niemiec USPN 5181837 is silent regarding the limitations: wherein a plurality of heat dissipating ribs are located in the second water channel. 
However Yang US 2010/0018672 does disclose the limitations: 
a tubular fluid channel 200 the tubular fluid channel having an inlet port 103 and an outlet port 104; the tubular fluid channel 200 being made of a thermal conducting structure (1000, ¶0023), wherein for promoting the performance of transferring thermal energy of fluid inside the tubular channel thermal conducting fins 106 extend inside the interior of the tubular fluid channel (¶0026, Figures 3-4). 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the four tubular sub-channels (Figure 3 - Figure 4) of Niemiec USPN 5181837 with the thermal conducting fins 106 extending inside the tubular fluid channel 200 of Yang US 2010/0018672 in order to promote the performance of thermal energy transfer through the tubular channel (¶0026).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nathan US 2014/0154112 - discloses a motor driven high pressure pump unit with cooling channel 62 surrounding the motor 22 in the circumferential direction.\
Liu US 2015/0048700 - discloses a water cooled electric motor where water enters circumferential cooling channels surrounding motor housing 10 in a radial direction circumferential inlet channel and exits from circumferential connecting channel 83 in the radial direction.
Niemiec USPN 5354182 - teaches a motor driven pump unit with a cooling fluid entering on one end of the motor 30 and exiting on an opposite end of the motor (i.e. where element 34 connects). However this prior art does not teach separate elements for a sealing portion, a heat dissipating portion, and a second end cover. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746